FLAUM, Circuit Judge,
concurring in part and dissenting in part.
While I join the majority’s conclusion regarding the viability of Armstrong’s claims against lab technicians Karen Daily and Daniel Campbell, I disagree with the conclusion that Armstrong’s claim against prosecutor John Norsetter regarding the preservation of drug paraphernalia evidence is sufficient to remove the shield of qualified immunity. For this reason, I concur in part and respectfully dissent in part.
The facts of Ralph Armstrong’s case are indeed troubling. All told, Armstrong spent 29 years in prison for a crime that he still claims he did not commit. After. DNA evidence called into question the identity of Charise Kamps’ killer — and Armstrong’s conviction — Norsetter and his team resolved to re-try Armstrong in 2005. While preparing for re-trial, Norsetter directed lab technicians Daily and Campbell to perform a DNA test on a critical semen stain from the victim’s bathrobe using a less-than-precise method. This testing occurred in violation of a trial court order, and also destroyed the stain, rendering it unusable for further testing. But regardless of what actions Norsetter took or directed in 2005, Armstrong’s claim against Norsetter regarding evidence preservation concerns actions taken in 1980 and 1981. Specifically, Armstrong alleges in his complaint that Norsetter, while acting in an investigatory capacity, “intentionally] mishandled] and/or los[t] ... probative crime scene evidence in violation of known departmental investigative protocols.” (The “probative crime scene evidence” to which Armstrong refers is the drug paraphernalia found at Kamps’ apartment.) Armstrong claims that the paraphernalia evidence — which could have contained DNA evidence or perhaps fingerprints of Kamps’ killer — was dumped into a garbage bag, never tested, and lost prior to Armstrong’s trial in 1981; all this, Armstrong alleges, was done in bad faith in an effort to deprive him of evidence which may have demonstrated his innocence. Armstrong argues — and the majority agrees — that in 1980 and 1981 a reasonable prosecutor was aware that he or she could not, in bad faith, fail to preserve potentially exculpatory evidence. I disagree.
In assessing the applicability of qualified immunity, we determine whether an official violated clearly established law through his or her conduct. Ashcroft v. al-Kidd, 563 U.S. 731, 131 S.Ct. 2074, 2083, 179 L.Ed.2d 1149 (2011). To determine what conduct was clearly established as unconstitutional at a particular point in time, the Supreme Court does “not require a case directly on point, but existing precedent must have placed the statutory or constitutional question beyond debate.” Id. In this case, the Supreme Court’s position on the prosecutorial duty to preserve evidence was not clarified until several *558years after 1980. As the majority notes, the eases of California v. Trombetta, 467 U.S. 479, 104 S.Ct. 2528, 81 L.Ed.2d 413 (1984) and Arizona v. Youngblood, 488 U.S. 51, 109 S.Ct. 333, 102 L.Ed.2d 281 (1988) expound significantly on this topic. In 1984, the Supreme Court stated, “We have ... never squarely addressed the government’s duty to take affirmative steps to preserve evidence on behalf of criminal defendants.” Trombetta, 467 U.S. at 486, 104 S.Ct. 2528. While the Court’s decision in Trombetta did not draw a bright line indicating when prosecutors must preserve evidence, four years later the Court stated more explicitly, “We therefore hold that unless a criminal defendant can show bad faith on the part of the police, failure to preserve potentially useful evidence does not constitute a denial of due process of law.” Youngblood, 488 U.S. at 58, 109 S.Ct. 333. Thus, I question whether a prosecutor’s affirmative duty to preserve potentially exculpatory evidence was clearly established prior to the Supreme Court’s pronouncements in 1984 and 1988.
But assuming that, as the majority contends, Killian v. United States, 368 U.S. 231, 82 S.Ct. 302, 7 L.Ed.2d 256 (1961), and Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), clearly established well before 1980 that a prosecutor’s bad faith failure to preserve evidence was a constitutional violation sufficient to override qualified immunity, I conclude that Armstrong has pleaded insufficient facts to support his allegation of bad faith. Armstrong alleges that someone — possibly the police, possibly Norset-ter himself — placed the drug paraphernalia from the victim’s apartment in a trash bag in 1980, and that by the time of Armstrong’s trial in 1981, the evidence was lost. Even viewing the facts in the light most favorable to Armstrong, I believe that these allegations suggest actions akin to negligence rather than bad faith. And simply because Armstrong employs the key phrase “in bad faith,” to describe these events does not, in my opinion, change the analysis. Armstrong fails to plead any facts demonstrating bad faith during the time period that the alleged evidence mishandling took place. In fact, in examining Armstrong’s claim of bad faith, the majority primarily considers Norsetter’s actions and statements over a quarter of a century after the prosecutor and his team allegedly failed to preserve certain drug paraphernalia evidence. I cannot conclude that examining statements and actions so far removed from the alleged unconstitutional conduct provides us with sufficient factual allegations plausibly suggesting bad faith. Nor do I believe that an appropriate remedy would be to remand and allow Armstrong to amend his complaint. Armstrong believes that the evidence which is central to his claim was placed into a garbage bag and subsequently discarded by unknown persons and at an unknown time; this reflects an information base inadequate to support a claim of bad faith, and further amendment would not cure that deficiency. Thus, it is my view that Armstrong’s pleadings are insufficient to remove Nor-setter’s protection of qualified immunity. For these reasons, I concur in part and respectfully dissent in part.